DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0107490)  in view of Ueyoko et al. (US 2003/0089440) and JP’102 (JP 2012-255102).
Regarding claims 5-9, Randall et al. teaches a pneumatic tire comprising a RFID (an electronic component).  While Randall et al. does not state the electronic component is “at a position outside of a carcass in a tire axial direction, which overlaps a turn-up portion of the carcass and is at a position outside of the turn-up portion in the tire axial direction”; this claimed location for the electronic component/RFID in the tire of Randall et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Randall et al. teaches the electronic component may be disposed between any two layers of the tire; for example: the electronic device may be sandwiched between a reinforcement filler (170a, 170b) and an abrasion portion (175a, 175b) [0028] and in FIG. 1 of Randall et al., the interface between a reinforcement filler and an abrasion portion includes a location that overlaps with a turn-up portion (145a, 145b) and is at a position outside of the turn-up portion in the tire axial direction.   
Randall et al. is silent to a complex modulus E*.  However, the rubber members positioned axially inside the RFID/electronic device that is located between the reinforcement filler and abrasion portion in the tire of Randall et al. includes: the reinforcement filler, a bead filler 130a, 130b, and inner liners 180.  One of ordinary skill in the art would know among the reinforcement filler, the bead filler, and the inner liners, typically, the bead filler has the greatest value for complex modulus.  Ueyoko et al. teaches a pneumatic tire comprising an insulation rubber 10, another insulation rubber 29, a bead filler 8, and an inner liner 9.  The inner liner 9 has a 100% modulus in the range of 5-20 kgf/cm2 [0052].  The bead filler 8 has a 100% modulus in the range of 14-120 kgf/cm2 [0029].  The insulation rubber 29 has a 100% modulus in the range of 14-65 kgf/cm2 [0070] and the insulation rubber 10 has a 100% modulus in the range of 37-47 kgf/cm2 [0047].  While the modulus values are in terms of 100% elongation modulus instead of complex modulus E*, one of ordinary skill in the art would know that a higher value of 100% modulus means a stiffer rubber material and a stiffer rubber material accordingly has a greater complex modulus.  Thus, among the rubber members listed above, the bead filler has the highest 100% modulus which correlates to the highest value for complex modulus. 
As to the claimed ratio of: E*(150°C)/E*(50°C), the instant application obtains the claimed E*(150°C)/E*(50°C) values due to the presence of a heat resistance improving agent that is acrylates and methacrylate having two or more ester groups bonded to a carbon atom; further, TABLE 2 and TABLE 3 of the instant application discloses rubber compositions for a bead filler that satisfies the claimed ratio.
JP’102 teaches a rubber composition for tires obtained by mixing 0.3-10 parts by weight of methacrylate and 3-5 parts of weight of silica with 100 parts weight of diene-based rubber containing natural rubber for the benefits of excellent fatigue resistance, strength, abrasion resistance, durability and hardness, and suppress reversion during high-temperature vulcanization (abstract).  Pages 4-5 of the machine translation of JP’102 discloses acrylate and methacrylate formulas.  The disclosed formulas corresponds substantially close to the suitable examples disclosed by the instant application.  For example: acrylate 4 of page 9 of the machine translation discloses: Trimethylolpropane triacrylate which is among the list of suitable heat resistance agents disclosed by the instant application [0046] of the original specification dated 02/27/2020.  Another example: acrylate 5 of the page 9 of the machine translation discloses dipentaerythritol hexaacrylate which is among the list of suitable heat resistance agents disclosed by the instant application.  Page 4 of the machine translation states blending a methacrylate suppresses reversion when vulcanized at high temperature and improves fatigue resistance; particularly, the modulus of the rubber composition can be maintained even in high temperature.  JP’102 teaches its rubber composition may be used in bead fillers to provide tire durability, fatigue resistance, and wear resistance (page 7-8 of the machine translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Randall et al. with a rubber member having the largest E*(50°C ) among the rubber members of the tire which are located inward in the tire axial direction of the RFID that satisfies the following relationships:
E*(150°C)/E*(50°C) ≥ 0.90 (claim 5), 
E*(150°C)/E*(50°C) ≥ 0.95 (claim 6), 
E*(150°C)/E*(50°C) ≥ 1.00 (claim 7), 
E*(150°C)/E*(50°C) ≤ 1.2 (claim 8), 
E*(150°C)/E*(50°C) ≤ 1.15 (claim 9), 
since in the tire of Randall et al. wherein the electronic device is between the reinforcement filler and abrasion portion, the tire members which are axially inside the RFID are: a reinforcement filer, a bead filler, and inner liners, and Ueyoko et al. suggests, the greatest 100% modulus among the rubber members listed above should be the bead filler which correlates to the greatest value of complex modulus, and JP’102 teaches a rubber composition suitable for a bead filler of a tire that is the same as the instant application for the benefits of tire durability, wear resistance, and fatigue resistance rendering it obvious to utilize JP’102’s rubber composition on the bead filler of Randall et al., and there is a reasonable expectation that the rubber composition of JP’102 would exhibit the claimed E*(150°C)/E*(50°C) ranges because JP’102 teaches a rubber composition that is the same/substantially the same as the rubber composition of the instant application.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Randall et al. with the electronic component located outside of the carcass in the tire axial direction in a cross-sectional view, and is embedded at a position of 20 to 80% from a bottom of bead core with respect to a distance from a position of the maximum tire width to the bottom of bead core in an equatorial direction since Randall et al. teaches the electronic device may be disposed between any two layers of the tire; for example: the electronic device may be sandwiched between a reinforcement filler 170a, 170b and an abrasion portion 175a, 175b ([0028], FIG. 1), which includes a region that overlaps with a turn-up portion 145a, 145b and is at a position outside of the turn-up portion of the carcass of the tire and FIG. 1 illustrate a region for the electronic device that would reasonably satisfy the claimed relationship. See annotated FIG. 1 below. 

    PNG
    media_image1.png
    729
    1035
    media_image1.png
    Greyscale

Regarding claim 11, Randall et al. teaches a RFID [0001].
Regarding claim 12, refer to the rejection of claim 1.  As to the claimed silica loading amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Randall et al. with a rubber member having the largest E*(50°C ) among the rubber members of the tire which are located inward in the tire axial direction of the RFID containing silica at a content of 5-20 parts by mass with respect to 100 parts by mass of the rubber composition since JP’102 teaches a rubber composition for tires obtained by mixing 0.3-10 parts by weight of methacrylate and 3-5 parts of weight of silica with 100 parts weight of diene-based rubber containing natural rubber for the benefits of excellent fatigue resistance, strength, abrasion resistance, durability and hardness, and suppress reversion during high-temperature vulcanization (abstract) which overlaps the claimed range; moreover, JP’102 teaches the amount of silica is 3 to 50 parts by weight (page 6 of the machine translation) is suitable which fully encompasses the claimed range. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/18/2022